Citation Nr: 0528910	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  00-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a chronic acquired 
sinus disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active service from May 1981 to May 1984, and 
apparent unverified reserve service from 1984 to 1995.
 
The case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  At present, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, the Board notes 
that, in July 2005, the Board issued a letter to the veteran 
notifying him that the Veterans Law Judge (VLJ) who had held 
the prior July 2003 travel Board hearing was no longer 
employed at the Board.  As such, the veteran was given the 
opportunity to have an additional hearing before a VLJ.  The 
veteran responded in July 2003 that he desired to have an 
additional hearing before a traveling VLJ at the RO.  
Inasmuch as the veteran is entitled to such hearing, the RO 
should schedule the veteran to appear for the requested 
hearing. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

The RO should schedule the veteran to 
appear for a hearing at the RO before a 
VLJ, as soon as it is practicable.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folders.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


